OPINION of the Court, by
Judge Trimble.
— A judgment was rendered upon motion in the county court, against Mitchell Hardwick, as collector of the county levy, and the other plaintiffs in error, as his securities, for a balance of the county levy which remained ■unpaid. Several errors have been assigned which it will be unnecessary to notice, as we are of opinion the judgment is radically erroneous in this, that the judgment is rendered against the collector and his securities jointly, when the law does not authorise a judgment against the securities^ in a motion made by the county court; *257büt only in those cases where motions are made by the county creditors. See act of 1797, 1st Brad. 209, Sec. 4. — 1—Judgment reversed.